19-22911-rdd           Doc 248          Filed 11/21/19           Entered 11/21/19 10:35:48                         Main Document
                                                                Pg 1 of 2

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Evan A. Hill
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel to Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                               Chapter 11

NEW COTAI HOLDINGS, LLC, et al.,                                                    Case No. 19-22911 (RDD)

                    Debtors. 1                                                      Jointly Administered

                                                                                    Related Dkt. Nos. 224, 225, 226 & 227

                                NOTICE OF CANCELLATION OF HEARING

                    PLEASE TAKE NOTICE that the hearing scheduled for November 21, 2019 at

2:00 p.m. (prevailing Eastern Time) before the Honorable Robert D. Drain, United States

Bankruptcy Judge in the United States Bankruptcy Court for the Southern District of New York,

300 Quarropas Street, White Plains, New York 10601-4140, has been cancelled by the Court.

                   [ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]




1   The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers, are as follows: New
    Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp. (3641); New Cotai Ventures, LLC (9385). The Debtor s’
    corporate address is c/o New Cotai, LLC, Two Greenwich Plaza, Greenwich, Connecticut 06830.
19-22911-rdd   Doc 248   Filed 11/21/19    Entered 11/21/19 10:35:48   Main Document
                                          Pg 2 of 2

Dated: New York, New York
       November 21, 2019

                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                  /s/ Jay M. Goffman
                                  Jay M. Goffman
                                  Mark A. McDermott
                                  Evan A. Hill
                                  Four Times Square
                                  New York, New York 10036-6522
                                  Telephone: (212) 735-3000
                                  Fax: (212) 735-2000

                                  Counsel to Debtors
                                  and Debtors-in-Possession




                                            2
